The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Hammer on 6/3/2022.

The application has been amended as follows: 


IN THE CLAIMS:


1-19. (Canceled)

20.	(New)  A method of treating a disease in a human suffering from the disease wherein the disease is selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, multiple sclerosis, dementia, and epilepsy, the method consisting essentially of administering to the human in need thereof a cannabinoid bound to a protein selected from the group consisting of: albumin, α globulin, β globulin‚ and γ globulin to effectively treat the disease in the human in need thereof.

21.	(New) The method according to claim 20, wherein the cannabinoid bound to the protein is in a pharmaceutical composition in the form of a tablet, capsule, lozenge, wafer, sachet, patch, ampoule, vial, metered-dose inhaler or pre-filled syringe.

22.	(New) The method according to claim 21, wherein the pharmaceutical composition is in the form of a tablet or capsule.

23.	(New) The method according to claim 20, wherein the cannabinoid is selected from the group consisting of: Δ9-THC, Δ8-THC, tetrahydrocannabinoic acid (THCA), CBD, cannabidiolic acid (CBDA), cannabinol (CBN), cannabigerol (CBG), tetrahydrocannabivarin (THCV), cannabigerolic acid (CBGA) and cannabichromene (CBC).

24.	(New) The method according to claim 23, wherein the cannabinoid is Δ9-THC.

25.	(New) The method according to claim 23, wherein the cannabinoid is CBD.

26.	(New) The method according to claim 21, wherein the amount of cannabinoid in the pharmaceutical composition is between 1 mg and 1 g. 

27.	(New) The method according to claim 20, wherein the ratio of protein to cannabinoid is between 100:1 and 1:1 according to a weight/weight basis. 

28.	(New) The method according to claim 27, wherein the ratio of protein to cannabinoid is between 20:1 and 1:1 according to a weight/weight basis. 

29.	(New) The method according to claim 20, wherein the protein is albumin.

30.	(New) The method according to claim 29, wherein the albumin is selected from the group consisting of recombinant human albumin, human serum albumin, bovine serum albumin and egg albumin (ovalbumin).

31.	(New) The method according to claim 21, wherein the amount of protein-bound cannabinoid is between 0.1% and 95% of the pharmaceutical composition.

32.	(New) The method according to claim 31, wherein the amount of protein-bound cannabinoid is between 1% and 70% of the pharmaceutical composition.

33.	(New) The method according to claim 21, wherein the pharmaceutical composition comprises less than 10% by weight non-protein-bound cannabinoid.



Reasons for allowance: ElSohly 4,933,363
 teaches that delta 9 THC may be intraveneously administered in small dosage units dissolved in human serum albumin (THC bound to human serum albumin) but it does not teach the claimed diseases. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655